

114 S1419 RS: Native Language Immersion Student Achievement Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
		Calendar No. 376
		114th CONGRESS
		2d SessionS. 1419
		[Report No. 114–215]IN THE SENATE OF THE UNITED STATES
		May 21, 2015
			Mr. Tester (for himself, Mr. Schatz, Mr. Udall, Mr. Heinrich, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		February 29, 2016
			Reported by Mr. Barrasso, with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		A BILL
		To promote the academic achievement of American Indian, Alaska Native, and Native Hawaiian children
			 with the establishment of a Native American language grant program.
	
	
 1.Short titleThis Act may be cited as the Native Language Immersion Student Achievement Act.
 2.FindingsCongress finds the following: (1)Congress established the unique status of Native American languages and distinctive policies supporting their use as a medium of education in the Native American Languages Act (Public Law 101–477).
 (2)Reports from the Bureau of Indian Affairs and tribal, public, charter, and private schools and colleges that use primarily Native American languages to deliver education, have indicated that students from these schools have generally had high school graduation and college attendance rates above the norm for their peers.
 (3)Such successful schools include Native American language medium schools focusing on both children who enter school speaking Native American languages and children who enter school with little or no knowledge of a Native American language, as well as Native American Language Nests and Native American Language Survival Schools.
 (4)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) includes policy barriers to schools taught through Native American languages and a lack of adequate funding to support such opportunities.
 (5)There is a critical need that requires immediate action to support education through Native American languages to revitalize and maintain these languages.
 3.Native American language schoolsTitle VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.) is amended by adding at the end the following:
			
				DNative American language schools
					7401.Native American language schools
 (a)PurposesThe purposes of this section are— (1)to establish a grant program to support schools using Native American languages as the primary language of instruction of all curriculum taught at the schools that will improve high school graduation rates, college attainment, and career readiness; and
 (2)to further integrate into this Act, Federal policy for such schools, as established in the Native American Languages Act (Public Law 101–477).
							(b)Program authorized
 (1)In generalFrom the amounts made available to carry out this section, the Secretary may award grants to eligible entities to develop and maintain, or to improve and expand, programs that support schools, including prekindergarten through postsecondary education sites and streams, using Native American languages as the primary language of instruction of all curriculum taught.
 (2)Eligible entitiesIn this section, the term eligible entity means any of the following entities that has a plan to develop and maintain, or to improve and expand, programs that support the entity’s use of one or more Native American languages as the primary language of instruction in a school:
 (A)An Indian tribe (as defined in section 103 of the Native American Languages Act (25 U.S.C. 2902)). (B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965).
 (C)A tribal education agency. (D)A public elementary school or secondary school (including a public charter school).
 (E)A private and accredited elementary school or secondary school. (F)A school operated by the Bureau of Indian Education.
 (G)A Regional Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (H)A private or tribal nonprofit organization. (I)A consortium of any of the entities described in subparagraphs (A) through (H).
								(c)Application
 (1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the following:
 (A)The name of the Native American language to be used for instruction at the school supported by the eligible entity.
 (B)The number of students attending such school. (C)The number of present hours of instruction in or through 1 or more Native American languages being provided to targeted students at such school, if any.
 (D)The status of such school with regard to any applicable tribal education department or agency, public education system, indigenous language schooling research and cooperative, or accrediting body.
 (E)A statement that such school— (i)is engaged in meeting targeted academic proficiency levels for students, as may be required by applicable Federal, State, or tribal law, including the availability of coursework for students to fulfill the requirements necessary to obtain a high school diploma;
 (ii)will strive to achieve high level language fluency in students in the Native American language of the school; and
 (iii)provides assessments of students using the Native American language of instruction, where appropriate.
 (F)A list of the qualifications of the staff to deliver effective education through the Native American language of the school.
 (2)Additional application materialsIn addition to the application described in paragraph (1), an eligible entity that desires to receive a grant under this section shall submit to the Secretary the following:
								(A)Tribal certification
 (i)In generalA certification from a Federally recognized Indian tribe, or a letter from any State or community recognized Native American entity, on whose land the school supported by the eligible entity is located, or which is served by such school, indicating that the school has an endorsement to provide education primarily through the Native American language and that there are sufficient speakers of such Native American language at the school or available to be hired by the school.
 (ii)Inability to secure certificationIf neither a certification nor a letter can be secured as described in clause (i), the eligible entity may submit to the Secretary an explanation of why such certification and letter cannot be obtained. The Secretary may waive the certification and letter requirement under clause (i) if the explanation is deemed acceptable.
 (B)Collection of dataA statement that such school will collect data relative to high school graduation, college attendance, or other data relevant to student achievement, career readiness, or community participation of students who matriculate through its programs, and will participate in data collection conducted by the Secretary that will determine best practices and further academic evaluation of the school.
 (C)Demonstration of capacityA demonstration of the capacity to have speakers of its Native American language provide instruction in the content curriculum offered by such school.
 (D)Native language education planA Native language education plan that integrates high achievement in the Native American language with improved student academic achievement, high school graduation rates, college attainment, and career readiness by carrying out the activities authorized in subsection (e).
 (d)Awarding of grantsIn awarding grants under this section, the Secretary shall— (1)determine the amount and length of each grant; and
 (2)ensure, to the maximum extent feasible, that diversity in languages is represented. (e)Activities authorizedAn eligible entity that receives a grant under this section shall carry out the following activities:
 (1)Support Native American language education and development. (2)Develop or refine instructional curriculum for the school supported by the eligible entity, including distinctive teaching materials and activities, as appropriate.
 (3)Fund training opportunities for teachers and, as appropriate, staff and administrators, that would strengthen the overall language and academic goals of such school.
 (4)Develop a Native language alignment plan to create or refine assessments of student proficiency on State or tribally developed academic standards for Native American language schools, aligned with the Native language of instruction in such schools, as appropriate.
 (5)Other activities that promote Native American language education and development, as appropriate. (f)Report to secretaryEach eligible entity that receives a grant under this section shall provide an annual report to the Secretary in such form and manner as the Secretary may require.
						(g)Building native language immersion evidence base
 (1)In generalThe Secretary, in consultation with the Commissioner of the National Center for Education Statistics, shall compile and analyze data and reports provided under subsection (f) to evaluate the outcomes of the grant program and contribute to the evidence base of Native language immersion student outcomes.
 (2)DisseminationNot later than 180 days after the date the Secretary receives all reports under subsection (f), the information described in paragraph (1) shall be disseminated to Congress, including the Subcommittee on Indian, Insular and Alaska Native Affairs and the Committee on Education and the Workforce of the House of Representatives, and the Committee on Indian Affairs and the Committee on Health, Education, Labor and Pensions of the Senate.
 (h)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2016, and such sums as may be necessary for each of the 4 succeeding fiscal years.
						.
		
	
 1.Short titleThis Act may be cited as the Native Language Immersion Student Achievement Act.
 2.FindingsCongress finds the following: (1)Congress established the unique status of Native American languages and distinctive policies supporting their use as a medium of education in the Native American Languages Act (Public Law 101–477).
 (2)Reports from the Bureau of Indian Affairs and tribal, public, charter, and private schools and colleges that use primarily Native American languages to deliver education, have indicated that students from these schools have generally had high school graduation and college attendance rates above the norm for their peers.
 (3)Such successful schools include Native American language medium schools focusing on both children who enter school speaking Native American languages and children who enter school with little or no knowledge of a Native American language, as well as Native American Language Nests and Native American Language Survival Schools.
 (4)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) includes policy barriers to schools taught through Native American languages and a lack of adequate funding to support such opportunities.
 (5)There is a critical need that requires immediate action to support education through Native American languages to revitalize and maintain these languages.
 3.Native American language schoolsTitle VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.) is amended by adding at the end the following:
			
				DNative American language schools
					7401.Native American language schools
 (a)PurposesThe purposes of this section are— (1)to establish a grant program to support schools using Native American languages as the primary language of instruction of all curriculum taught at the schools that will improve high school graduation rates, college attainment, and career readiness; and
 (2)to further integrate into this Act, Federal policy for such schools, as established in the Native American Languages Act (Public Law 101–477).
							(b)Program authorized
 (1)In generalFrom the amounts made available to carry out this section, the Secretary may award grants to eligible entities to develop and maintain, or to improve and expand, programs that support schools, including prekindergarten through postsecondary education sites and streams, using Native American languages as the primary language of instruction of all curriculum taught.
 (2)Eligible entitiesIn this section, the term eligible entity means any of the following entities that has a plan to develop and maintain, or to improve and expand, programs that support the entity’s use of one or more Native American languages as the primary language of instruction in a school:
 (A)An Indian tribe (as defined in section 103 of the Native American Languages Act (25 U.S.C. 2902)). (B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965).
 (C)A tribal education agency. (D)A local educational agency.
 (E)A private and accredited elementary school or secondary school. (F)A school operated by the Bureau of Indian Education.
 (G)A Regional Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (H)A private or tribal nonprofit organization. (I)A consortium of any of the entities described in subparagraphs (A) through (H).
								(c)Application
 (1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the following:
 (A)The name of the Native American language to be used for instruction at the school supported by the eligible entity.
 (B)The number of students attending such school. (C)The number of present hours of instruction in or through 1 or more Native American languages being provided to targeted students at such school, if any.
 (D)The status of such school with regard to any applicable tribal education department or agency, public education system, indigenous language schooling research and cooperative, or accrediting body.
 (E)A statement that such school— (i)is engaged in meeting targeted academic proficiency levels for students, as may be required by applicable Federal, State, or tribal law, including the availability of coursework for students to fulfill the requirements necessary to obtain a high school diploma;
 (ii)will strive to achieve high level language fluency in students in the Native American language of the school; and
 (iii)provides assessments of students using the Native American language of instruction, where appropriate.
 (F)A list of the qualifications of the staff to deliver effective education through the Native American language of the school.
 (2)Additional application materialsIn addition to the application described in paragraph (1), an eligible entity that desires to receive a grant under this section shall submit to the Secretary the following:
								(A)Tribal certification
 (i)In generalSubject to clause (ii), a certification from— (I)a federally recognized Indian tribe on whose land the school supported by the eligible entity is located;
 (II)the State in which the school supported by the eligible entity is located; or (III)a community-recognized Native American entity on whose land the school supported by the eligible entity is located.
 (ii)Contents of certificationThe certification required under clause (i) shall certify that— (I)the school supported by the eligible entity has an endorsement to provide education primarily through the Native American language; and
 (II)there are sufficient speakers of such Native American language at the school or available to be hired by the school.
										(iii)Waiver
 (I)In generalThe eligible entity may request from the Secretary a waiver of the certification requirement under this subparagraph only if the eligible entity submits—
 (aa)proof that an entity described in subclause (I) or (III) of clause (i) has denied providing or failed to provide the certification; and
 (bb)an explanation of why such certification cannot be obtained. (II)Approval of waiver (aa)In generalSubject to item (bb), the Secretary may waive the certification requirement under this subparagraph if the Secretary determines that the explanation provided in subclause (I)(bb) is acceptable.
 (bb)RestrictionThe Secretary shall not waive the certification requirement under this subparagraph if the Indian tribe on whose land the school supported by the eligible entity is located submits an objection to the waiver in writing to the Secretary.
 (B)Collection of dataA statement that such school will collect data relative to high school graduation, college attendance, or other data relevant to student achievement, career readiness, or community participation of students who matriculate through its programs, and will participate in data collection conducted by the Secretary that will determine best practices and further academic evaluation of the school.
 (C)Demonstration of capacityA demonstration of the capacity to have speakers of its Native American language provide instruction in the content curriculum offered by such school.
 (D)Native language education planA Native language education plan that integrates high achievement in the Native American language with improved student academic achievement, high school graduation rates, college attainment, and career readiness by carrying out the activities authorized in subsection (e).
 (d)Awarding of grantsIn awarding grants under this section, the Secretary shall— (1)determine the amount and length of each grant; and
 (2)ensure, to the maximum extent feasible, that diversity in languages is represented. (e)Activities authorizedAn eligible entity that receives a grant under this section shall carry out the following activities:
 (1)Support Native American language education and development. (2)Develop or refine instructional curriculum for the school supported by the eligible entity, including distinctive teaching materials and activities, as appropriate.
 (3)Fund training opportunities for teachers and, as appropriate, staff and administrators, that would strengthen the overall language and academic goals of such school.
 (4)Develop a Native language alignment plan to create or refine assessments of student proficiency on State or tribally developed academic standards for Native American language schools, aligned with the Native language of instruction in such schools, as appropriate.
 (5)Other activities that promote Native American language education and development, as appropriate. (f)Report to secretaryEach eligible entity that receives a grant under this section shall provide an annual report to the Secretary in such form and manner as the Secretary may require.
						(g)Building native language immersion evidence base
 (1)In generalThe Secretary, in consultation with the Commissioner of the National Center for Education Statistics, shall compile and analyze data and reports provided under subsection (f) to evaluate the outcomes of the grant program and contribute to the evidence base of Native language immersion student outcomes.
 (2)DisseminationNot later than 180 days after the date the Secretary receives all reports under subsection (f), the information described in paragraph (1) shall be disseminated to Congress, including the Subcommittee on Indian, Insular and Alaska Native Affairs and the Committee on Education and the Workforce of the House of Representatives, and the Committee on Indian Affairs and the Committee on Health, Education, Labor and Pensions of the Senate.
 (h)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2016, and such sums as may be necessary for each of the 4 succeeding fiscal years.
						.
		
	February 29, 2016Reported with an amendment